Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1, 2, 4-9, 12, 14, 15, 17-19 and 21 in the reply filed on 01/13/2021 is acknowledged.  Currently, claims 22-26 are withdrawn from consideration as non-elected invention.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadoune et al. (US 4,337,997).
Claim 1:  Sadoune teaches a reflector comprising a glass ply, a silver coating, a protective coating, a layer of bonding medium (col. 3, line 46 thru col. 4, line 58), and a metal ply in the order thereof, wherein the thickness of the metal ply is 0.3-2.5mm (col. 3, lines 26-27), and the bonding medium is a non-glass material (Fig. 1 and col. 8, lines 24-31).  The glass ply meets the claimed glass sheet, the layer of bonding medium meets the claimed non-glass substrate, and the metal ply meets the claimed barrier film.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sadoune et al. (US 4,337,997) as applied to claim 1 above.
Sadoune teaches the claimed invention as set for above.
Claim 15:  With respect to flatness value, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the flatness of the laminate, and the motivation would be to reduce bubbles and cracks.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Claims 1, 2, 4-9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (US 6,650,478 B1).
Claim 1:  DeBusk teaches a multi-layered optical filter comprising a glass, a mounting adhesive, a UV absorbing polyester substrate, an infrared reflecting metal layer, a laminating adhesive massive dielectric, a thinner absorbing metal layer, a 
With respect to thickness, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the thickness of each layers, and the motivation would be to control flexibility of the laminate.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claims 2, 6 and 7:  DeBusk teaches the interfering dielectric can be made of a polymer coating (col. 11, line 60-63), and the scratch resistant layer can be made of an acrylate resin (col. 7, lines 48-49).  The thicker absorbing metal layer of DeBusk meets the claimed metal layer, and the quarter wave optical thickness interfering dielectric, polyester substrate and scratch resistant layer meets the claimed plurality of polymer layers.
Claims 4 and 5
Claim 8:  DeBusk teaches the scratch resistant layer is made of an acrylic resin (col. 7, lines 48-49).
Claim 9:  The invention of DeBusk is drawn to an optical filter; and it is well established that an optical filter is transparent to light.
Claim 14:  DeBusk teaches the mounting adhesive is coated onto the exposed surface of UV absorbing polyester substrate, and a protective release liner is laminated onto the exposed side of the mounting adhesive.  DeBusk further teaches the protective release liner is removed before applying to glass in retrofit applications (col. 8, lines 4-9).  The mounting adhesive meets the claimed polymer panel.
Claim 15:  With respect to flatness value, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the flatness of the laminate, and the motivation would be to reduce bubbles and cracks.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (US 6,650,478 B1).
Claims 17 and 19:  DeBusk teaches a multi-layered optical filter comprising a glass, a mounting adhesive, a UV absorbing polyester substrate, an infrared reflecting metal layer, a laminating adhesive massive dielectric, a thinner absorbing metal layer, a 
With respect to flatness value, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the flatness of the laminate, and the motivation would be to reduce bubbles and cracks.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 18:  With respect to water vapor transmission rate, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the In re Boesch and Slaney, 205 USPQ 215.

Allowable Subject Matter
Claims 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Sadoune and DeBusk either singly or as a combination do not teach or suggest (1) the glass has a thickness of at most 0.3 mm as recited in claim 12, and (2) the non-glass substrate comprises a plurality of polymer impregnated papers as recited in claim 21.

Correspondence  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
March 26, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785